DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites: "the first minimum width configured for the first facing walls to come into contact when in a contact patch of the tread surface is in contact with the road surface" in lines 13–15 (emphasis added). Examiner suggests --when in a contact patch of the tread surface that is in contact with the road surface--.
Claim 1 recites: "the second minimum width configured for the second facing walls to come into contact when in a contact patch of the tread surface is in contact with the road surface" in lines 24–26. (emphasis added). Examiner suggests --when in a contact patch of the tread surface that is in contact with the road surface--.
Claim 2 recites "a cross-sectional area of the maximum depth and constant width equal to the first maximum width." The phrase is grammatically awkward. Examiner suggests --a cross-sectional area of a groove having a depth equal to the maximum depth and a constant width equal to the first maximum width--. Alternatively, the claim could recite: --the maximum depth times the first maximum width--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the first and second facing walls as diverging or approaching each other with first/second "substantially constant but opposite slopes." It appears the only support for this limitation comes from Figures 1-4 which depict linear wall sections with constant slope. There does not appear to be support for the slopes being "substantially constant." The use of "substantially" includes non-constant slopes (for example, slightly curved or wavy lines)--this does not appear to be supported by the specification as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "when a surface area of respective walls of each elementary passage" in lines 1-2. It is unclear as to what is meant by "surface area of respective walls of each elementary passage. The passage walls extend in the radial and circumferential directions and the literal interpretation of this limitation is the surface area of these annular walls. It appears applicant's intended interpretation is cross-sectional area of the passage (i.e., area of the void formed by the walls). The conflict between the literal and intended interpretation render the claim unclear. 
Claim 8 recites "substantially constant" in lines 2, 3, 4, and 5.  The term "substantially constant" is a relative term which renders the claim indefinite.  The term "substantially constant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much non-linearity in the slope is permitted to still qualify as "substantially constant." 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno (JP2001-294023, with English machine translation) in view of Radulescu (US 2003/0201048).
Regarding claim 1, Okuno discloses a tire having a tread having a tread surfacea configured to come into contact with a road surface and having a thickness configured to be worn away (tire treads inherently have a thickness and are configured for wear). Okuno discloses the tread as having transverse and circumferential sipes on the blocks (see 11, 12, and 13) but fails to disclose a circumferential groove having a plurality of first groove portions and second groove portions with alternating minimum and maximum widths as claimed.
In the same field of endeavor of tire treads, Radulescu discloses a tire tread comprising a tread surface with a thickness and at least one groove--Radulescu discloses a molding element 14 which forms a cutout having a corresponding shape in a tire (reads on the claimed groove) (See Fig. 8; [0024-0025,0070]). As can be seen in the annotated figure 8 below, the groove formed by the molding element has a first portion and a second portion wherein the first portion has a maximum-minimum-maximum width configuration and the second portion has a minimum-maximum-minimum width configuration.

    PNG
    media_image1.png
    503
    554
    media_image1.png
    Greyscale

As to the minimum width portions having walls which come into contact with each other, Radulescu teaches that the widths E1 is 0.6mm ([0071]) and that the hollowed/protruding shapes of the sipe are intended to fit into each other to effect a mechanical locking of the walls when the tread is in contact with the roadway ([0018]). As to the location of the intermediate heights, Radulsecu teaches heights K1 and K2 are substantially identical ([0071]). Thus, the middle minimum and maximum portions lie at in the region of about 33-66% of the groove depth, which falls within the 20-80% range. 
Only a single alternation is disclosed in Fig. 8. This is construed as reading on the claimed "alternation." However, in the alternative if plural alternations are considered to be required, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove of the Fig. 8 embodiment with a plurality of alternations since Radulescu recognizes that grooves can be provided with plural alternations ([0063]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the transverse and circumferential sipes of Okuno with first and second portions having alternating minimum and maximum portions since (1) Okuno is concerned with sipes within the tread that are designed to "suck and discharge water" ([0018]); and (2) Radulescu, similarly directed towards sipes, teaches sipes having wide and narrow portions in order to improve evacuation capacity and thereby improve performance on a roadway covered with water ([0067,0016,0058]).  A person having ordinary skill in the art would have recognized that the sipes of Okuno and Radulescu are both designed to evacuate/store water from the tread surface and thus would have found it obvious to look towards Radulescu's sipe design to achieve the expected and predictable benefit of improving the water evacuation capacity of the circumferential sipes in Okuno.
As to the "two elementary passages," the claim does not require that the passages have a constant cross-section or minimum width. The alternating narrow and width portions of the groove along its extension are construed as individual passages (one lying along height K1 and another lying along height K2 in Figure 8). The wide portions are connected by the narrow portions and a passage is formed, albeit narrowly. 
Regarding claim 2, Radulescu teaches that the wide and narrow parts have heights K1 and K2 that are substantially equal and that the depths of the wide part are all E2 ([0071]). It is noted that the claim does not particularly define the elementary passage shape or how to define the passage area in the event of a variable cross-section. Here, the cross-section passages can be measured at the wide portions (thick part 142) and would thus have a width of E2 and a height of K1 or K2 (see Fig. 8). Given that the groove depth has three portions and so is 3xK1, the wide portion cross-section is about a third of the area of a groove having depth equal to 3xK1 and width equal to E2 ( [K1*E2]/[3*K1*E2]=1/3) which is greater than 25%.
Regarding claim 3, a maximum and minimum groove width is located at the 50% point in the cutout formed by the element of Fig. 8.
Regarding claim 4, the heights of the contacting portions (see thin parts 141) are greater than zero (Fig. 8).
Regarding claim 5, as illustrated in Fig. 8, there are connecting walls which transition between the thick and thin parts. These connections eliminate discontinuities in the varying thickness.
Regarding claim 6, Radulescu does not teach a specific void volume ratio of between 5 and 16%; however, it would have been obvious to a person having ordinary skill in the art at time of the invention to have configured the void volume within the claimed range since Radulescu teaches that the total hollow volume is at least equal to 10% ([0022]), said range overlapping the claimed range.
Regarding claim 7, the recitation of "for a heavy-duty vehicle" is construed as recitation of the intended use of the tire with little patentable weight. The tire viewed as capable of being used with a heavy duty vehicle. 
Regarding claims 9 and 10, the wide and narrow portions are shown to alternate in Radulescu with substantially equal widths (See Figs 5, 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno (JP2001-294023, with English machine translation) in view of Radulescu (US 2003/0201048) as applied to claim 1 above, and further in view of Matsumoto (JP02-241806, with English machine translation).
Regarding claim 8, Radulescu illustrates the walls as approaching and diverging with a curvature rather than a linear transition with substantially constant slope. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the transitions as linear slopes since (1) it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669 (CCPA 1966); and (2) it is known in the art to use linear transitions between wide and narrow portions of a tread cutout; for example, see Fig. 2a, 2b, 3b, 4b of Matsumoto wherein linear transitions with substantially constant slopes are depicted between wide and narrow portions. One would have been motivated to configure the tread with a simple and direct transition between the wide and narrow portions of the groove.

Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno (JP2001-294023, with English machine translation) in view of Radulescu (US 2003/0201048) and Audigier (US20120227883).
Regarding claim 1, Okuno discloses a tire having a tread having a tread surfacea configured to come into contact with a road surface and having a thickness configured to be worn away (tire treads inherently have a thickness and are configured for wear). Okuno discloses the tread as having transverse and circumferential sipes on the blocks (see 11, 12, and 13) but fails to disclose a circumferential groove having a plurality of first groove portions and second groove portions with alternating minimum and maximum widths as claimed.
Radulescu discloses a tire tread comprising a tread surface with a thickness and at least one groove--Radulescu discloses a molding element 14 which forms a cutout having a corresponding shape in a tire (reads on the claimed groove) (See Fig. 8; [0024-0025,0070]). As can be seen in the annotated figure 8 below, the groove formed by the molding element has a first portion and a second portion wherein the first portion has a maximum-minimum-maximum width configuration and the second portion has a minimum-maximum-minimum width configuration.

    PNG
    media_image1.png
    503
    554
    media_image1.png
    Greyscale

As to the minimum width portions having walls which come into contact with each other, Radulescu teaches that the widths E1 is 0.6mm ([0071]) and that the hollowed/protruding shapes of the sipe are intended to fit into each other to effect a mechanical locking of the walls when the tread is in contact with the roadway ([0018]). As to the location of the intermediate heights, Radulsecu teaches heights K1 and K2 are substantially identical ([0071]). Thus, the middle minimum and maximum portions lie at in the region of about 33-66% of the groove depth, which falls within the 20-80% range. 
Only a single alternation is disclosed in Fig. 8. This is construed as reading on the claimed "alternation." However, in the alternative if plural alternations are considered to be required, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove of the Fig. 8 embodiment with a plurality of alternations since Radulescu recognizes that grooves can be provided with plural alternations ([0063]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the transverse and circumferential sipes of Okuno with first and second portions having alternating minimum and maximum portions since (1) Okuno is concerned with sipes within the tread that are designed to "suck and discharge water" ([0018]); and (2) Radulescu, similarly directed towards sipes, teaches sipes having wide and narrow portions in order to improve evacuation capacity and thereby improve performance on a roadway covered with water ([0067,0016,0058]).  A person having ordinary skill in the art would have recognized that the sipes of Okuno and Radulescu are both designed to evacuate/store water from the tread surface and thus would have found it obvious to look towards Radulescu's sipe design to achieve the expected and predictable benefit of improving the water evacuation capacity of the circumferential sipes in Okuno.
As to the "two elementary passages," Radulescu is construed as having passages; however, in the alternative, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove with passages since Audigier, similarly directed towards a groove having alternating thin and thick parts, teaches configuring the thick parts such that there is a degree of overlap "a" which, during wear, allows for the internal cavities to open onto the tread surface before the external cavities completely disappear ([0099]). This overlap creates a passage as seen in Fig. 5. Since there are two thick parts in Radulescu's first portion (Fig. 8), an overlap with the middle thick part of the second portion would result in two passages being formed.
Regarding claim 3, a maximum and minimum groove width is located at the 50% point in the cutout formed by the element of Fig. 8.
Regarding claim 4, the heights of the contacting portions (see thin parts 141) are greater than zero (Fig. 8).
Regarding claim 5, as illustrated in Fig. 8, there are connecting walls which transition between the thick and thin parts. These connections eliminate discontinuities in the varying thickness.
Regarding claim 6, Radulescu does not teach a specific void volume ratio of between 5 and 16%; however, it would have been obvious to a person having ordinary skill in the art at time of the invention to have configured the void volume within the claimed range since Radulescu teaches that the total hollow volume is at least equal to 10% ([0022]), said range overlapping the claimed range.
Regarding claim 7, the recitation of "for a heavy-duty vehicle" is construed as recitation of the intended use of the tire with little patentable weight. The tire viewed as capable of being used with a heavy duty vehicle. 
Regarding claims 9 and 10, the wide and narrow portions are shown to alternate in Radulescu with substantially equal widths (See Figs 5, 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno (JP2001-294023, with English machine translation) in view of Radulescu (US 2003/0201048) and Audigier (US20120227883) as applied to claim 1 above, and further in view of Matsumoto (JP02-241806, with English machine translation).
Regarding claim 8, Radulescu illustrates the walls as approaching and diverging with a curvature rather than a linear transition with substantially constant slope. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the transitions as linear slopes since (1) it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669 (CCPA 1966); and (2) it is known in the art to use linear transitions between wide and narrow portions of a tread cutout; for example, see Fig. 2a, 2b, 3b, 4b of Matsumoto wherein linear transitions with substantially constant slopes are depicted between .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the grooves in Radulescu are not part of a circumferential groove as disclosed and claimed but transverse grooves.
Examiner acknowledges Radulescu discloses transverse grooves. New grounds of rejection are made in view of Okuno which discloses transverse and circumferential cutouts designed to "suck and discharge water" ([0018]). Radulescu's cutouts are provided with wide and narrow portions in order to improve evacuation capacity and thereby improve performance on a roadway covered with water ([0067,0016,0058]). A person having ordinary skill in the art would have recognized that the cutouts of Okuno and Radulescu are both designed to evacuate/store water from the tread surface and thus would have found it obvious to look towards Radulescu's sipe design to achieve the expected and predictable benefit of improving the water evacuation capacity of the circumferential cutouts in Okuno.
Applicant argues that the respective heights K1 and K2 are substantially identical in Radulescu and therefore there would not be a continuous passage to allow liquid to flow in the at least one groove regardless of a level of wear.
Examiner disagrees. The continuous passage is not particularly well defined as to what minimum shape or width is required. Radulescu's narrow portions have a width E1 of 0.6 mm [0071]. Even without 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749